Cite as 26 I&N Dec. 819 (BIA 2016)

Interim Decision #3874

Matter of Martin CHAIREZ-Castrejon, Respondent
Decided September 28, 2016
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
The respondent’s removability as an alien convicted of an aggravated felony was not
established where section 76-10-508.1 of the Utah Code was not shown to be divisible
with respect to the mens rea necessary for the offense to qualify as a crime of violence
under 18 U.S.C. § 16(a) (2012), based on the Supreme Court’s decisions in Mathis
v. United States, 136 S. Ct. 2243 (2016), and Descamps v. United States, 133 S. Ct. 2276
(2013). Matter of Chairez, 26 I&N Dec. 349 (BIA 2014), and Matter of Chairez, 26 I&N
Dec. 478 (BIA 2015), clarified.
FOR RESPONDENT: Skyler Anderson, Esquire, Taylorsville, Utah
FOR THE DEPARTMENT OF HOMELAND SECURITY:
Associate Legal Advisor

Donald W. Cassidy,

BEFORE: Board Panel: PAULEY, MALPHRUS, and GREER, Board Members.
PAULEY, Board Member:

On October 30, 2015, the Attorney General ordered the Board to refer
this matter to her for review in Matter of Chairez and Sama, 26 I&N Dec.
686 (A.G. 2015). In that order, the Attorney General also stayed our
decisions in Matter of Chairez (“Chairez I”), 26 I&N Dec. 349 (BIA 2014),
and Matter of Chairez (“Chairez II”), 26 I&N Dec. 478 (BIA 2015),
declaring them to be nonprecedential and nonbinding during the pendency
of her review. The Attorney General’s review is now complete, and the
record has been returned to us so that we may take “any appropriate action”
in light of Mathis v. United States, 136 S. Ct. 2243 (2016). Matter of
Chairez and Sama, 26 I&N Dec. 796, 796 (A.G. 2016). 1
In Mathis, the Supreme Court clarified its earlier opinion in Descamps
v. United States, 133 S. Ct. 2276 (2013), and addressed the methodology
for determining whether a criminal statute is “divisible.” In accordance
with our previous holding in Matter of Chairez I, we now clarify that the
understanding of statutory “divisibility” embodied in Descamps and Mathis
1

The Attorney General’s order also returned to us the record of proceedings in Matter
of Sama, which we will address in a separate order.

819

Cite as 26 I&N Dec. 819 (BIA 2016)

Interim Decision #3874

applies in immigration proceedings nationwide to the same extent that it
applies in criminal sentencing proceedings. See Mathis, 136 S. Ct. at 2253
n.3 (discussing aspects of the divisibility question as they arise in
immigration proceedings). Furthermore, we reiterate that Immigration
Judges and the Board must follow applicable circuit law to the fullest extent
possible when seeking to determine what Descamps and Mathis require.
See Matter of Chairez I, 26 I&N Dec. at 354; see also Matter of Chairez II,
26 I&N Dec. at 481−82. Finally, our decisions in Chairez I and Chairez II
are superseded to the extent that they are inconsistent with Descamps and
Mathis. Applying Descamps and Mathis to the facts of this case, we will
sustain the respondent’s appeal in part and remand the record for further
proceedings.
The background and procedural history of this case is set forth at length
in our prior decisions. The respondent is a native and citizen of Mexico
and a lawful permanent resident of the United States who was convicted in
2012 for discharge of a firearm in violation of section 76-10-508.1 of the
Utah Code, a felony under State law for which he was sentenced to an
indeterminate term of imprisonment not to exceed 5 years. At all relevant
times, section 76-10-508.1 has provided as follows, in pertinent part:
Felony discharge of a firearm—Penalties
(1) Except as [otherwise] provided . . . , a person who discharges a firearm is
guilty of a third degree felony punishable by imprisonment for a term of not less
than three years nor more than five years if:
(a) the actor discharges a firearm in the direction of any person or persons,
knowing or having reason to believe that any person may be endangered by the
discharge of the firearm;
(b) the actor, with intent to intimidate or harass another or with intent to
damage a habitable structure . . . , discharges a firearm in the direction of any
person or habitable structure; or
(c) the actor, with intent to intimidate or harass another, discharges a firearm
in the direction of any vehicle.

The respondent was convicted of this offense after pleading guilty to
an amended information that charged him broadly, by alleging the
full statutory text of section 76-10-508.1(1). The charging document did
not specifically allege that the respondent violated any one portion of the
statute to the exclusion of any other.
Based on the aforementioned conviction, the Immigration Judge found
the respondent removable from the United States—and ineligible for most
forms of relief from removal—as an alien convicted of an aggravated
felony under sections 101(a)(43)(F) and 237(a)(2)(A)(iii) of the
Immigration and Nationality Act, 8 U.S.C. §§ 1101(a)(43)(F) and
820

Cite as 26 I&N Dec. 819 (BIA 2016)

Interim Decision #3874

1227(a)(2)(A)(iii) (2012), namely, a “crime of violence” under 18 U.S.C.
§ 16 (2012) for which the term of imprisonment is at least 1 year. 2 In
reviewing that determination, we employ the “categorical approach,” which
requires us to focus on the “elements” of section 76-10-508.1 of the Utah
Code rather than the facts underlying the respondent’s particular violation
of that statute. See Moncrieffe v. Holder, 133 S. Ct. 1678, 1684–85 (2013).
An offense is a “crime of violence” under 18 U.S.C. § 16 if it is
(a) an offense that has as an element the use, attempted use, or threatened use of
physical force against the person or property of another, or
(b) any other offense that is a felony and that, by its nature, involves a
substantial risk that physical force against the person or property of another may be
3
used in the course of committing the offense.

For purposes of this “crime of violence” definition, the word “use” denotes
volition, Leocal v. Ashcroft, 543 U.S. 1, 9 (2004), while “the phrase
‘physical force’ means violent force—that is, force capable of causing
physical pain or injury to another person,” Johnson v. United States, 559
U.S. 133, 140 (2010); see also Matter of Guzman-Polanco, 26 I&N Dec.
806 (BIA 2016).
Section 76-10-508.1 of the Utah Code is “categorically overbroad”
relative to the definition of a “crime of violence” under 18 U.S.C. § 16(a).
Specifically, sections 76-10-508.1(1)(b) and (c) define categorical “crimes
of violence” under 18 U.S.C. § 16(a) because they have as elements the
intentional use of violent physical force against the person or property of
another, namely, the discharge of a firearm. See Matter of Chairez I,
26 I&N Dec. at 351. However, section 76-10-508.1(1)(a) does not define a
categorical crime of violence because it permits conviction if the firearm
was discharged intentionally, knowingly, or recklessly. In this respect, we
note that section 76-10-508.1(1)(a) neither specifies a mental state with
which the firearm must be discharged nor clearly expresses a legislative
2

The Immigration Judge also found the respondent removable as an alien convicted of
a firearms offense under section 237(a)(2)(C) of the Act. In Matter of Chairez I, 26 I&N
Dec. at 355−58, we affirmed that determination, concluding that a violation of section
76-10-508.1 is a categorical firearms offense. Neither Mathis nor the Attorney General’s
decisions in this matter cast doubt on that determination, and—for the reasons previously
stated in Chairez I—we therefore reaffirm that the respondent’s conviction renders him
removable under section 237(a)(2)(C) of the Act.
3
The United States Court of Appeals for the Tenth Circuit, in whose jurisdiction this
case arises, has held that 18 U.S.C. § 16(b) is unconstitutionally vague. See Golicov
v. Lynch, No. 16-9530, 2016 WL 4988012, at *5–8 (10th Cir. Sept. 19, 2016). Therefore,
our analysis is limited to determining whether the respondent’s offense qualifies as a
crime of violence under 18 U.S.C. § 16(a).

821

Cite as 26 I&N Dec. 819 (BIA 2016)

Interim Decision #3874

purpose to impose strict liability. Under these circumstances, section
76-2-102 of the Utah Code provides that “intent, knowledge, or
recklessness shall suffice to establish criminal responsibility.” Any one of
those three mental states is a logical possibility as applied to the first clause
of section 76-10-508.1(1)(a). Although the “intentional” or “knowing”
discharge of a firearm in the direction of another person would satisfy the
requirements of 18 U.S.C. § 16(a), the United States Court of Appeals for
the Tenth Circuit has held that reckless conduct does not involve the
deliberate “use” of physical force. See Matter of Chairez I, 26 I&N Dec. at
352 (citing United States v. Zuniga-Soto, 527 F.3d 1110, 1122–24 (10th
Cir. 2008)). 4
Because section 76-10-508.1 of the Utah Code does not define a
categorical crime of violence, the aggravated felony charge cannot be
sustained unless that statute is “divisible” relative to the definition of a
crime of violence, in which case a further “modified categorical” inquiry
would be appropriate. In Descamps, the Supreme Court explained that a
criminal statute is divisible only if it (1) lists multiple discrete offenses as
enumerated alternatives or defines a single offense by reference to
disjunctive sets of “elements,” more than one combination of which could
support a conviction, and (2) at least one (but not all) of those listed
offenses or combinations of disjunctive elements is a “categorical match” to
the relevant generic standard. See Descamps, 133 S. Ct. at 2281, 2283.
Mathis reaffirms Descamps while clarifying an important point:
disjunctive statutory language does not render a criminal statute divisible
unless each statutory alternative defines an independent “element” of the
offense, as opposed to a mere “brute fact” describing various means or
methods by which the offense can be committed. Mathis, 136 S. Ct. at
2248. 5 The Mathis Court explained the distinction between “elements” and
“brute facts” or “means” as follows:
4

The Supreme Court recently held that reckless assault involves the “use of physical
force” within the meaning of the “misdemeanor crime of domestic violence” definition
set forth at 18 U.S.C. § 921(a)(33)(A) (2012). See Voisine v. United States, 136 S. Ct.
2272, 2280 (2016) (“A person who assaults another recklessly ‘use[s]’ force, no less than
one who carries out that same action knowingly or intentionally.”). In so holding, the
Court did not take a position on whether 18 U.S.C. § 16(a) includes reckless behavior.
See id. at 2280 n.4. Because the Tenth Circuit has held that reckless conduct is
insufficient to constitute a crime of violence under 18 U.S.C. § 16, we will follow that
authority in this case. See Zuniga-Soto, 527 F.3d at 1122–24.
5
Prior to Mathis, the Tenth Circuit held in United States v. Trent, 767 F.3d 1046 (10th
Cir. 2014), abrogated by Mathis, 136 S. Ct. at 2248, 2251 & n.1, that a criminal statute is
“divisible” whenever it employs alternative or disjunctive statutory phrases. See Matter
of Chairez II, 26 I&N Dec. at 481‒82. Although circuit law is generally controlling in
(continued . . .)

822

Cite as 26 I&N Dec. 819 (BIA 2016)

Interim Decision #3874

“Elements” are the “constituent parts” of a crime’s legal definition—the things the
“prosecution must prove to sustain a conviction.” At a trial, they are what the jury
must find beyond a reasonable doubt to convict the defendant, and at a plea
hearing, they are what the defendant necessarily admits when he pleads guilty.
Facts, by contrast, are mere real-world things—extraneous to the crime’s legal
requirements. (We have sometimes called them “brute facts” when distinguishing
them from elements.) They are “circumstance[s]” or “event[s]” having no “legal
effect [or] consequence”: In particular, they need neither be found by a jury nor
admitted by a defendant.

Id. (citations omitted).
Further, while conceding that the difference between “elements” and
“brute facts” or “means” is not always easy to discern, the Court provided
some guidance to help steer adjudicators toward sources of information that
could help shed light on the distinction:
This threshold inquiry—elements or means?—is easy in this case, as it will be in
many others. Here, a state court decision definitively answers the question . . . .
When a ruling of that kind exists, a sentencing judge need only follow what it says.
Likewise, the statute on its face may resolve the issue. If statutory alternatives
carry different punishments, then under Apprendi [v. New Jersey, 530 U.S. 466
(2000),] they must be elements. Conversely, if a statutory list is drafted to offer
“illustrative examples,” then it includes only a crime’s means of commission. And
a statute may itself identify which things must be charged (and so are elements) and
which need not be (and so are means). Armed with such authoritative sources of
state law, federal sentencing courts can readily determine the nature of an
alternatively phrased list.
And if state law fails to provide clear answers, federal judges have another place
to look: the record of a prior conviction itself. As Judge Kozinski has explained,
such a “peek at the [record] documents” is for “the sole and limited purpose of
determining whether [the listed items are] element[s] of the offense.” Rendon
v. Holder, 782 F.3d 466, [473−74 (9th Cir. 2015)] (opinion dissenting from denial
of reh’g en banc). (Only if the answer is yes can the court make further use of the
materials, as previously described.) Suppose, for example, that one count of an
indictment and correlative jury instructions charge a defendant with burgling a
“building, structure, or vehicle”. . . . That is as clear an indication as any that each
alternative is only a possible means of commission, not an element that the
prosecutor must prove to a jury beyond a reasonable doubt. So too if those
documents use a single umbrella term like “premises”: Once again, the record
would then reveal what the prosecutor has to (and does not have to) demonstrate to
prevail. Conversely, an indictment and jury instructions could indicate, by
_______________________________

removal proceedings with respect to the contours of the categorical and modified
categorical approaches, we are unable to follow Trent here because it was abrogated by
Mathis.

823

Cite as 26 I&N Dec. 819 (BIA 2016)

Interim Decision #3874

referencing one alternative term to the exclusion of all others, that the statute
contains a list of elements, each one of which goes toward a separate crime. Of
course, such record materials will not in every case speak plainly, and if they do
not, a sentencing judge will not be able to satisfy “Taylor’s demand for certainty”
when determining whether a defendant was convicted of a generic offense. But
between those documents and state law, that kind of indeterminacy should prove
more the exception than the rule.

Id. at 2256−57 (footnote and citations omitted).
Under the approach to divisibility adopted in Descamps and Mathis,
section 76-10-508.1(1)(a) of the Utah Code can be regarded as “divisible”
into three separate offenses with distinct mental states—that is, intentional
discharge of a firearm, knowing discharge of a firearm, and reckless
discharge of a firearm—only if Utah law requires a unanimous jury verdict
as to the particular mental state with which the accused discharged the
firearm. It is evident that a Utah jury cannot lawfully convict a defendant
for violating section 76-10-508.1(1)(a) without finding that he discharged a
firearm with some culpable mental state. However, if a Utah jury can find a
defendant guilty of violating the statute without coming to an agreement
about the particular mental state with which he discharged the firearm, then
it follows that intent, knowledge, and recklessness are not alternative
“elements.” Pursuant to Mathis, they are instead mere “brute facts”—
alternative means by which the mens rea element can be proven. 6
There are no Utah cases directly addressing whether intent, knowledge,
and recklessness operate as alternative “elements” or mere “brute facts” in
the context of section 76-10-508.1(1)(a). However, in Chairez I we found
it suggestive that the Utah Supreme Court has not required jury unanimity
where the single crime of second-degree murder can be committed in any
of three separate manners, each with a different mens rea. See Matter
of Chairez I, 26 I&N Dec. at 355 (citing State v. Russell, 733 P.2d 162,
164–68 (Utah 1987)). While Utah’s second-degree murder jurisprudence is
not authoritative in this context, it does support a reasonable inference that
Utah courts would not require a unanimous jury verdict with respect to the
particular mental state with which a defendant discharged a firearm under
section 76-10-508.1(1)(a).
This reasonable inference is not refuted by any other source of
authoritative State law or by the respondent’s record of conviction, at which
we have “peek[ed] . . . for ‘the sole and limited purpose of determining
whether [intent, knowledge, and recklessness are] element[s] of the
6

In that case, a conviction under section 76-10-508.1(1)(a) of the Utah Code would
reflect that the accused necessarily discharged the firearm at least recklessly, but nothing
more.

824

Cite as 26 I&N Dec. 819 (BIA 2016)

Interim Decision #3874

offense.” Mathis, 136 S. Ct. at 2256; see also 8 C.F.R. § 1003.1(d)(3)(iv)
(2016) (empowering the Board to take administrative notice of the contents
of official documents). The amended information to which the respondent
entered his guilty plea contains no mens rea allegation at all with respect to
the respondent’s discharge of a firearm, much less an allegation of one
particular mental state to the exclusion of all others. Rather, it merely
recapitulates the statutory language of section 76-10-508.1(1). Under the
circumstances, we conclude that the respondent’s removability under
section 237(a)(2)(A)(iii) of the Act has not been proven by clear and
convincing evidence.
In conclusion, although the respondent is removable by virtue of his
conviction for a firearms offense, the evidence does not establish his
removability as an alien convicted of an aggravated felony. For purposes
of cancellation of removal, the respondent has carried his burden of proving
the absence of any disqualifying aggravated felony conviction because
section 76-10-508.1(1) of the Utah Code is overbroad and indivisible
relative to the definition of an aggravated felony crime of violence
under section 101(a)(43)(F) of the Act. 7 We will therefore vacate the
Immigration Judge’s decision in part and remand the record for further
consideration of the respondent’s eligibility for cancellation of removal and
any other relief that may now be available to him. 8
ORDER: The appeal is sustained in part.
FURTHER ORDER: The record is remanded to the Immigration
Judge for further proceedings consistent with the foregoing opinion and for
the entry of a new decision.

7

Because section 76-10-508.1(1) of the Utah Code is overbroad and indivisible relative
to a crime of violence, we have no present occasion to decide whether an applicant for
cancellation of removal can carry his burden of proving the absence of a disqualifying
conviction when the statute of conviction is divisible but the record of conviction is
inconclusive.
8
In September 2015, the Immigration Judge issued a decision denying the respondent’s
application for adjustment of status in the exercise of discretion, and an appeal from that
decision was pending before the Board when the Attorney General ordered us to refer the
matter to her for review. The dismissal of the aggravated felony charge now renders the
respondent eligible to apply for relief that was previously unavailable to him. To avoid
piecemeal review and to ensure that the merits of the respondent’s applications for relief
are examined in light of the most up-to-date information available, we find it appropriate
to remand the record for further consideration of the respondent’s eligibility for relief
from removal. We express no opinion as to whether the respondent merits any such relief.

825

